Third District Court of Appeal
                               State of Florida

                       Opinion filed October 13, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0699
                       Lower Tribunal No. 17-15534
                          ________________


                        Jason Aaron Prescott,
                                  Appellant,

                                     vs.

                    Erika Medillin Prescott, et al.,
                                 Appellees.


     An appeal from the Circuit Court for Miami-Dade County, Migna
Sanchez-Llorens, Judge.

     Sandy T. Fox, P.A., and Sandy T. Fox, for appellant.

      Barry S. Franklin & Associates, P.A., and Barry S. Franklin, for
appellees Barry S. Franklin & Associates, P.A.


Before FERNANDEZ, C.J., and MILLER, and LOBREE, JJ.

     PER CURIAM.

     Affirmed.